Citation Nr: 0218291	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  98-17 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the appellant is entitled to review under the 
settlement in Giusti-Bravo v. United States Veterans 
Administration, 853 F. Supp. 34 (D. Puerto Rico 1993).

2.  Entitlement to restoration of the 100 percent 
evaluation for a schizophrenic disorder, residual type.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

The Board of Veterans' Appeals (Board) remanded the case 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in December 1999.  

In the veteran's November 1998 VA Form 9, he indicated 
that the issue was not an increased rating for 
schizophrenia based on current evidence.  The Board does 
not have jurisdiction over the RO's June 1998 and July 
2002 decisions denying a disability rating greater than 50 
percent based on evidence showing the current level of 
disability.


FINDINGS OF FACT

1.  The veteran was not identified by VA as a Giusti-Bravo 
class member and he did not notify VA by October 15, 1994 
of his class-member status.

2.  The Board denied restoration of the veteran's 100 
percent rating for a schizophrenic disorder, residual 
type, in a September 1990 decision.  


CONCLUSIONS OF LAW

1.  The appellant is not entitled to review under the 
settlement in Giusti-Bravo v. United States Veterans 
Administration, 853 F. Supp. 34 (D. Puerto Rico 1993).  
DVB Circular 21-94-2 and changes 1 and 2.  (June 22, 1994, 
Oct. 6, 1994, and Feb. 4, 1997).

2.  In September 1990, the Board denied restoration of a 
100 percent evaluation for schizophrenia, residual type.  
That decision is final.  38 U.S.C.A. §§ 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.1100 et seq. (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. 
Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though VA did not expressly consider the 
provisions of the VCAA before July 2002, its development 
and adjudication of the claims was consistent with them 
and the amendments to 38 C.F.R. §§ 3.103, 3.159, 3.326 
(2002), and VA's duties have been fulfilled.

VCAA has limited applicability in this case.  In essence, 
the veteran is attempting to challenge a prior decision of 
the VA.  That prior decision predates VCAA, predates 
Morton, and is not a pending claim.  

Analysis

The veteran is not entitled to review under the settlement 
in Giusti-Bravo v. United States Veterans Administration, 
853 F. Supp. 34 (D. Puerto Rico 1993).  A review of his 
claims folder reveals that he was not identified by VA as 
a class member as described in DVB Circular 21-94-2, 
Change 1 (October 6, 1994) at #5.a.  Moreover, he did not 
notify VA by October 15, 1994 of his class-member status.  
Therefore, per DVB Circular 21-94-2, including at #5.a. 
and b., he shall not be provided all of the rights set 
forth in the settlement.

The RO indicated in a March 1995 letter to the veteran 
that he did not appear to fit the description of an 
identified class member.  Moreover, the veteran first 
mentioned his class-member status to VA in a VA Form 21-
4138 received in February 1995.  This was after the 
October 1994 deadline indicated at DVB Circular 21-94-2, 
Change 1, #5.b.  Only those unidentified class members who 
inform VA of their class-member status by October 15, 1994 
shall be provided all rights set forth in the settlement.  
Id.  

A review of the February 1995 communication on behalf of 
the veteran to John T -- and its reference in the 
veteran's February 1995 VA Form 21-4138 as proof that he 
had already notified VA -- reveals that it was dated 
earlier in the day on the 17th of February 1995.  By the 
terms of DVB Circular 21-94-2, at 5.a. and b., it is not 
proof that he was an identified class member or that he 
informed VA of his class status by October 15, 1994.  
Number 5.a. of the DVB Circular requires VA notification 
to plaintiff's counsel on October 25, 1993.  This did not 
occur in the February 1995 communications by the veteran 
and his representative, respectively, to VA and John T, 
respectively.  Number 5.b. requires the veteran to notify 
VA by October 15, 1994.  This did not occur in either 
February 17, 1995 communication either, because the 
communication occurred on February 17, 1995.  Therefore, 
the veteran is not entitled to review under the 
settlement.  DVB Circular 21-94-2 and Change 1.

As for the next issue, the Board does not have 
jurisdiction to address restoration of the veteran's 100 
percent rating which was addressed by the Board in 
September 1990 because the reduction was sustained by the 
Board in a September 1990 decision, and Board decisions 
are final with certain exceptions.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  There are procedures for moving for 
revision of prior Board decisions based on clear and 
unmistakable error, and there are procedures for 
requesting reconsideration of prior Board decisions.  
Neither has been employed by the veteran.  Accordingly, 
those matters are not before the Board for consideration.  
38 C.F.R. §§ 20.1000 et seq., 20.1400 et seq.  The Board's 
September 1990 decision is final and the Board has no 
jurisdiction over it.  38 U.S.C.A. § 7104.


ORDER

Entitlement to review under the settlement in Giusti-Bravo 
v. United States Veterans Administration, 853 F. Supp. 34 
(D. Puerto Rico 1993), is denied.  

The appeal of the issue of restoration of the 100 percent 
evaluation for schizophrenic disorder, residual type, is 
dismissed.  





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

